TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 7, 2016



                                    NO. 03-14-00238-CR


                               Shriya Biman Patel, Appellant

                                               v.

                                 The State of Texas, Appellee




           APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                  AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.